PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/794,719
Filing Date: 26 Oct 2017
Appellant(s): Selig Sealing Products, Inc.



__________________
Joseph H. Herron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/13/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15 of U.S. Patent No. 14/681649 (US9221579) in view of Straus et al. (US5089320)(see detailed discussion of claims 1&11 in office action).
As to claim 1, 11    14/681649 discloses in claim 1 and 15 that a tabbed sealing member for sealing to a rim of a container, the tabbed sealing member comprising:
a lower laminate including a bottom pressure sensitive sealable layer configured for sealing the tabbed sealing member to a container rim;
a foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer;
a non-foamed polymer layer positioned in the lower laminate above the foamed polymer layer; and
an upper laminate at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate.
14/681649 discloses the seal layer is heat seal, 14/681649 does not discloses the seal layer within lower laminate can be pressure sensitive sealable layer. Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both 14/681649 and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of 14/681649. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Claims 6, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 of U.S. Patent No. 13/604259 (US9193513) in view of Straus et al. (US5089320) (see detailed discussion of claims 6&16 in office action).
As to claim 6, 16, 13/604259 discloses in claim 1 and 10 a tabbed sealing member for sealing to a rim of a container:
a lower laminate including a bottom sealable layer configured for sealing the tabbed sealing member to a container rim; 
an upper laminate at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate;
a foamed polymer layer positioned in the upper laminate above the pressure sensitive sealable layer; and
a non-foamed polymer layer positioned in the upper laminate between the foamed polymer layer and the lower laminate. 
13/604259 does not discloses the sealable layer can be pressure sensitive sealable layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both 13/604259 and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of 13/604259 to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116), and further in view of Straus et al. (US5089320)
As to claim 1, 11    Thorstensen-Woll et al. (US20150225116) discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container containing an upper laminate forming a pull-tab bonded to a lower laminate capable of being sealed to a container's mouth or opening in abstract, Fig 3-4), the tabbed sealing member comprising:
a lower laminate including a bottom pressure sensitive sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. lower laminate 14 in Fig 4, Par. 34. The lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Thus it would have been obvious for a person with ordinary skills in the art to apply pressure sensitive adhesive as the Lower sealant layer 100 that will bond directly to the rib of a container);

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

a foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer (see e.g. insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42);
a non-foamed polymer layer positioned in the lower laminate above the foamed polymer layer (see e.g. non-foam polymer layer 108 in Par. 38, Fig 3-4); and
an upper laminate (see e.g. upper laminate 12 in Par. 14, Fig 3-4) at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate(see e.g. laminate 12 includes an adhesive or bonding layer 120 wherein bonds to the partial layer 124 in Par. 50. The tab stock 124 is adhered or bonded to the adhesive layer 120 on a top surface thereof, the tab 16 may also be formed without a tab stock 124 and, instead, utilize a part layer of adhesive corresponding only to the bond area 30 in Par. 50).
As discussed above, Thorstensen-Woll et al. implicitly discloses a lower laminate including a bottom pressure sensitive sealable layer. Thus additionally reference Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
As to claim 22.    Thorstensen-Woll et al. in view of Straus et al. discloses the tabbed sealing member of claim 1 wherein the pressure sensitive sealable layer has a thickness of about 0.2 to about 0.5 mil (see e.g. Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116) and Straus et al. (US5089320), and further in view of Lo et al. (US20120111758)
As to claim 2,  12, Thorstensen-Woll et al. in view of Straus et al. does not discloses the tabbed sealing member of claim 1 wherein the upper laminate includes a polymer layer having an embossed surface.
Lo et al. discloses tab for a container closure that is used to lift the closure to a container is desired to have embossed top surface (see e.g. Par. 10, 13-14, abstract). Lo et al. disclose embossed surface is not sticky thus eliminate the need of an additional release paper and more environmentally friendly by not using solvent (see e.g. Par. 14)
    
    PNG
    media_image3.png
    526
    639
    media_image3.png
    Greyscale


Both Thorstensen-Woll et al. in view of Straus et al., and Lo et al are analogous in the field of tab laminate for sealing container, it would have been obvious for a person with ordinary skills in the art to modify the upper laminate of Thorstensen-Woll et al. in view of Straus et al. to include a polymer layer having an embossed surface as taught by Lo et al. since embossed surface is not sticky thus eliminate the need of an additional release paper and more environmental friendly by not using solvent as suggested by Lo et al. (see e.g. Par. 14)

Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116) and Straus et al. (US5089320), and further in view of Yousif et al. (US20070007229). 
As to claim 3&13, Thorstensen-Woll et al. in view of Straus et al. discloses insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42. Thorstensen-Woll et al. in view of Straus et al. discloses the foamed polymer layer maybe about 1 to about 5 mils thick in Par. 42
Thorstensen-Woll et al. in view of Straus et al. does not the foamed polymer layer can be polystyrene having a thickness from about 10 to about 20 mils. 
Yousif et al. (US20070007229) disclose the foam layer for a cap seal of a container can be polystyrene foam, PVC foam, polyolefin/polyethylene foam and etc. (see e.g. Par. 69). Yousif et al. discloses foam layer for cap seal application can have thickness in the range of 1mil to 12 mils (see e.g. in Par. 80). Yousif also discloses the liner sheet comprising foamed polypropylene can have thickness in the range of about 15 to 60 mils (see e.g. Par. 70), and the thickness of the container seal is selected based on the clearance between the upper inside surface of the closure and the finish of a complementary container (see e.g. par. 87). Preferably, the thickness of the container seal is selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight seal (see e.g. Par. 87).
Both Thorstensen-Woll et al. in view of Straus et al., and Yousif et al. are analogous in the field of using foamed polyolefin for the cap seal of a container, it would have been obvious for a person with ordinary skills in the art to modify the thickness of foamed polypropylene of Thorstensen-Woll et al. in view of Straus et al. to 1mil to 12 mils as taught by Yousif et al. since Yousif et al. discloses the thickness of the foamed layer can be varied depending on the clearance between the upper inside surface of the closure and the finish of a complementary container and foamed polystyrene with thickness of from 1mil to 12 mils is also selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight sea as suggested by Yousif et al. (see e.g. Par. 87)
As to claim 4&14, Thorstensen-Woll et al. (US20150225116) discloses non-foamed polymer such as 108 can be made of polyolefin or copolymer thereof or other polymer layers mentioned above in Par. 46. 
Thorstensen-Woll et al. in view of Straus et al. does not disclose the tabbed sealing member of claim 1 wherein non-foamed polymer layer is selected from the group consisting of polyethylene, polypropylene, ethylene-propylene copolymers and blends thereof. 
Yousif et al. (20070007229) discloses materials suitable for use as polymer film in the container seal preferably be polyolefin such as or polyethylene, or polypropylene or the like having a thickness in the range of about 0.5 to about 2 mils in Par. 76. Yousif et al. discloses the polymer film can be a single layer of polymer, or a multilayer structure comprising two or more layers of polymer including PET film in par. 76. 
Both Thorstensen-Woll et al. in view of Straus et al. and Yousif et al. are analogous in the field of polyolefin film for a container seal, it would have been obvious for a person with ordinary skills in the art to modify polyolefin film in Thorstensen-Woll et al. in view of Straus et al. with the polyolefin such as or polyethylene, or polypropylene or the like as taught by Yousif et al. because polyolefin of polyethylene, or polypropylene or the like are suitable and preferred for container seal polymer film application and polyethylene and polypropylene as suggested by Yousif et al.(see e.g. Par. 76) and are also safe for food packaging. 
As to claim 5&15,    Thorstensen-Woll et al. (US20150225116) discloses the tabbed sealing member of claim 1 further comprising at least two non-foamed polymer layer in the upper laminate(see e.g. upper polymer support layer 122 maybe PET or other structural type polymer layers in Par. 49. Upper laminate 12 may include thick polymer layers to improve tab rigidity in par. 59, Fig 4&6), comprising
a first layer comprising PET film (see e.g. polymer support layer 122 of upper laminate maybe PET in Par. 49. Polymer support layer 102 of lower laminate can also be made of PET in Par. 40.). 
Both the upper laminate 12 and lower laminate 14 can have polymer layer may comprise one or more non-foam, polymer film or layers (or the non-foam, polymer sub tab layers discussed herein) mentioned above to provide concentric stability to the sealing member and polymer foam layer underneath it in Par. 46. Both the upper laminate 12 and lower laminate 14 may also include other layers as needed for a particular application, which may be layers in between the various layers discussed herein as appropriate for a particular application(see e.g. Par. 46). Thorstensen-Woll et al. also discloses polyolefin can be the other structural type polymer layers in Par. 46. 
Thorstensen-Woll et al. in view of Straus et al. does not discloses a second layer comprising polyethylene film.
Yousif et al. (20070007229) discloses materials suitable for use as polymer film in the container seal preferably be polyolefin such as or polyethylene, or polypropylene or the like having a thickness in the range of about 0.5 to about 2 mils in Par. 76. Yousif et al. discloses the polymer film can be a single layer of polymer, or a multilayer structure comprising two or more layers of polymer including PET film in par. 76. 
Both Thorstensen-Woll et al. in view of Straus et al. and Yousif et al. are analogous in the field of using multilayer polymer layer comprising polyolefin layer for a tab seal, it would have been obvious for a person with ordinary skills in the art to modify the multilayer polymer film layer of Thorstensen-Woll et al. in view of Straus et al. to be comprising a second layer that is made of polyethylene as taught by Yousif since polyolefin such as polyethylene is preferred to be used as polymer film for a container seal application. 

Claims 6, 9, 16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20140061197), and further in view of Straus et al. (US5089320).

    PNG
    media_image4.png
    440
    653
    media_image4.png
    Greyscale

As to claim 6, 16    Thorstensen-Woll et al. 197’ discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container in abstract), the tabbed sealing member comprising:
a lower laminate (see e.g. lower seal laminate 114 in Fig 2, Par. 21) including a bottom sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. 132 in Fig 2, Par. 31); 
an upper laminate (see e.g. upper seal laminate portion 118) at least partially bonded to the lower laminate (see e.g. a top surface of the tab stock 152 is adhered 
to a lower portion of the heat-activated bonding layer 144 in Par. 26, since 144 is a bonding layer, thus upper laminate 118 and lower laminate 114 are bonded to each other through bonding layer 144 in Fig 2) to form a gripping tab defined within a perimeter of the lower laminate (see e.g. A bottom surface of tab stock 152 is adjacent to, but not bonded to, the upper surface 154 of the lower laminate 114 to form the tab 140 in Par. 26)
a foamed polymer layer positioned in the upper laminate above the pressure sensitive sealable layer (see e.g. foamed polymer layer 148 in Par. 49, Fig 2); and
a non-foamed polymer layer positioned in the upper laminate (see e.g. non-foamed polymer support layer 146 in Fig 2, Par. 49) between the foamed polymer layer and the lower laminate (see e.g. Fig 2 shows 146 is in between foamed polymer layer 148 and lower laminate114).
Thorstensen-Woll et al. 197’ does not discloses the sealable layer can be pressure sensitive sealable layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. 197’ and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. 197’ to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
As to claim 9&19    Thorstensen-Woll et al. 197’ in view of Straus et al. discloses the tabbed sealing member of claim 1 wherein non-foamed polymer layer is selected from the group consisting of polyethylene, polypropylene, ethylene-propylene copolymers and blends thereof(see e.g. support layer 146 can be made of polypropylene in Par. 49 of Thorstensen-Woll et al. 197’  ). 

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20140061197) and Straus et al. (US5089320), and further in view of Lo et al. (US20120111758)
As to claim 7&17, Thorstensen-Woll et al. 197’ in view of Straus et al. does not discloses the tabbed sealing member of claim 1 wherein the upper laminate includes a polymer layer having an embossed surface.
Lo et al. discloses tab for a container closure that is used to lift the closure to a container is desired to have embossed top surface (see e.g. Par. 10, 13-14, abstract). Lo et al. disclose embossed surface is not sticky thus eliminate the need of an additional release paper and more environmental friendly by not using solvent (see e.g. Par. 14)

    PNG
    media_image3.png
    526
    639
    media_image3.png
    Greyscale


Both Thorstensen-Woll et al. 197’ in view of Straus et al., and Lo et al are analogous in the field of tab laminate for sealing container, it would have been obvious for a person with ordinary skills in the art to modify the upper laminate of Thorstensen-Woll et al. 197’ in view of Straus et al. to include a polymer layer having an embossed surface as taught by Lo et al. since embossed surface is not sticky thus eliminate the need of an additional release paper and more environmental friendly by not using solvent as suggested by Lo et al. (see e.g. Par. 14)

Claims 8, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20140061197) and Straus et al. (US5089320), and further in view of Yousif et al. (US20070007229). 
As to claim 8&18,   Thorstensen-Woll et al. 197’ in view of Straus et al. discloses insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyethylene, foamed polypropylene in Par. 28. 
Thorstensen-Woll et al. 197’ in view of Straus et al. does not discloses the foamed polymer layer can be polystyrene having a thickness from about 10 to about 20 mils. 
Yousif et al. (US20070007229) disclose the foam layer for a cap seal of a container can be polystyrene foam, PVC foam, polyolefin/polyethylene foam and etc. (see e.g. Par. 69). Yousif et al. discloses foam layer for cap seal application can have thickness in the range of 1mil to 12 mils (see e.g. in Par. 80). Yousif also discloses the liner sheet comprising foamed polypropylene can have thickness in the range of about 15 to 60 mils (see e.g. Par. 70), and the thickness of the container seal is selected based on the clearance between the upper inside surface of the closure and the finish of a complementary container (see e.g. par. 87). Preferably, the thickness of the container seal is selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight seal (see e.g. Par. 87).
Both Thorstensen-Woll et al. 197’ in view of Straus et al., and Yousif et al. are analogous in the field of using foamed polyolefin for the cap seal of a container, it would have been obvious for a person with ordinary skills in the art to replace the foamed polyolefin of Thorstensen-Woll et al. 197’ in view of Straus et al. with foamed polystyrene with thickness of from 1mil to 12 mils as taught by Yousif et al. since Yousif et al. discloses thickness of the foamed layer can be varied depending on the clearance between the upper inside surface of the closure and the finish of a complementary container and foamed polystyrene with thickness of from 1mil to 12 mils is also selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight sea as suggested by Yousif et al. (see e.g. Par. 87)
As to claim 10&20,    Thorstensen-Woll et al. 197’ discloses the tabbed sealing member of claim 1 further comprising one non-foamed polymer layer in the upper laminate (see e.g. support layer can be PET in Par. 49), comprising
a first layer comprising PET film (see e.g. support layer can be PET in Par. 49). 
Thorstensen-Woll et al. in view of Straus et al. does not discloses the tabbed sealing member of claim 6 comprise at least two non-foamed polymer layer comprising a second layer comprising polyethylene film.
Yousif et al. (20070007229) discloses materials suitable for use as polymer film in the container seal preferably be polyolefin such as or polyethylene, or polypropylene or the like having a thickness in the range of about 0.5 to about 2 mils in Par. 76. Yousif et al. discloses the polymer film can be a single layer of polymer, or a multilayer structure comprising two or more layers of polymer including PET film in par. 76. 
Both Thorstensen-Woll et al. 197’ in view of Straus et al. and Yousif et al. are analogous in the field of using multilayer polymer layer comprising polyolefin layer for a tab seal, it would have been obvious for a person with ordinary skills in the art to modify the non-foam polymer film layer of Thorstensen-Woll et al. 197’ in view of Straus et al. to be comprising at least additional support layer that is made of polyethylene as taught by Yousif in order to further make the support layer to be more supportive. 

Claims 21, 23-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116) and Straus et al. (US5089320), and further in view of Van Hulle et al. (US20040043165)  
As to claim 21.    Thorstensen-Woll et al. in view of Straus et al. does not discloses the tabbed sealing member of claim 1 wherein the pressure sensitive sealable layer is activated to seal to the rim of the container when a cap is screwed on to the container.
Van Hulle discloses lidding component for container can have a sealant layer (e.g., sealant layer of ethylene vinyl acetate (EVA) in par. 14), wherein the cap and lidding arrangement can be seal/resealed and designed to have a screw on mechanism (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer(see e.g. Par. 3)
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of seal/resealable container using sealant layer, it would have been obvious for a person with ordinary skills in the art to modify the cap and pressure sensitive adhesive sealant comprising lidding system of  Thorstensen-Woll et al. in view of Straus et al. to be lidding and cap system comprising sealant that is made of ethylene vinyl acetate (EVA) that can be sealed/resealed and designed to have a screw on mechanism as taught by Van Hulle et al. (see e.g. in Par. 3, Par. 20, Par. 14) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer as suggested by Hulle et al.(see e.g. Par. 3).
As to claim 23.    Thorstensen-Woll et al. in view of Straus et al. discloses the tabbed sealing member of claim 1 wherein the foamed polymer is bonded on a first side to the pressure sensitive sealable layer(see e.g. Thorstensen-Woll et al. dislcoses106 is bonded to adhesive layer 100 on the side facing down in Fig 4 and on an opposite side to the non-foamed polymer layer(see e.g. nonfoamed polymer layer 108 is bonded to the foam layer 106 on the upper side in Fig 4), the upper laminate being bonded to the non-foamed polymer layer to form the gripping tab(see e.g. upper laminate 12 bonded to non-foamed polymer layer 108 to form the gripping tab of 16 in Fig 4))
Since Thorstensen-Woll et al. in view of Straus et al. implicitly discloses the above seal construction, Van Hulle et al. is additionally introduced to explicitly discloses various upper laminate or lower laminate assembly for a lidding application including but not limited to: 
lidding material can have an upper region having the features of the present invention and a lower region composed of a laminate comprising a thermoplastic film such as PET, an adhesive layer, a foamed thermoplastic film such as a film having a thickness of about 3 to about 10 mils, an adhesive layer, and a sealant layer (see e.g. Par. 14).
lidding material can have a lower region having the features of the present invention and an upper region composed of a laminate comprising a thermoplastic film such as PET, an adhesive layer, a foamed thermoplastic film, an adhesive layer, a thermoplastic film, and a synthetic breakaway adhesive layer(see e.g. Par. 15).
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of using lower laminate for seal/reseal a lid, it would also have been obvious for a person with ordinary skills in the art to modify or simplify the foaming layer comprising pressure sensitive mechanism lower laminate of Thorstensen-Woll et al. in view of Straus et al. to be foaming layer comprising pressure sensitive mechanism lower laminate of Van Hulle et al. such as a lower laminate can comprise a thermoplastic film such as PET, an adhesive layer, a foamed thermoplastic film such as a film having a thickness of about 3 to about 10 mils, an adhesive layer, and a sealant layer. In this assembly, the claim limitation of claim 23 is met. 
As to claim 24.    Thorstensen-Woll et al. discloses the lower sealant or heat seal layer 100 may be composed of any material suitable for bonding to the rim of a container, such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39). Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to use pressure sensitive adhesive within a sealing tab and pressure is applied to secure the sealing member to the rim land area in Par. 7. 
Straus et al. disclose the pressure sensitive adhesive can be applied by coating in line 20-25 in column 2, wherein the adhesive layer is pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of using adhesive sealant to the rib of a container, it would have been obvious for a person with ordinary skills in the art to modify the adhesive sealant(such as ethylene vinyl acetate) of Thorstensen-Woll et al. to be coated pressure sensitive adhesive sealant as taught by Straus et al. since adhesive sealant by coating can precisely coat the adhesive on the area of the substrate wherein the tacky adhesive is needed and thus is widely used in the field of sealable packaging industry(in line 25-35 in column 2 of Straus et al.) and the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
The coated pressure sensitive sealable layer of Thorstensen-Woll et al. in view of Straus et al. can comprises coated ethylene vinyl acetate will be able to seal and resealable as suggested by Straus et al. 
Since Thorstensen-Woll et al. and Straus et al. implicitly discloses the combination of pressure sensitive combined with ethylene vinyl acetate by discloses the sealant can be ethylene vinyl acetate. Van Hulle et al. is additionally introduced to teach it is known in the prior arts that ethylene vinyl acetate layer can have a combination function of both pressure sensitive adhesive and seal for sea/reseal application(see e.g. Par. 65, Par. 67). 
Furthermore, Van Hulle also discloses lidding component for container can have a sealant layer (e.g., sealant layer of ethylene vinylacetate (EVA) in par. 14), wherein the cap and lidding arrangement can be seal/resealed and designed to have a screw on mechanism (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer(see e.g. Par. 3). Van Hulle et al. further discloses layer of sealant film having a thickness of about 0.4 to about 3 mils in Par. 7. 
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of seal/resealable container using sealant layer, it would have been obvious for a person with ordinary skills in the art to modify the coated pressure sensitive adhesive sealant of Thorstensen-Woll et al. in view of Straus et al. to be pressure sensitive coated sealant comprise ethylene vinylacetate (EVA) that can be sealed/resealed and designed to have a screw on mechanism as taught by Van Hulle et al. (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer as suggested by Hulle et al.(see e.g. Par. 3).
As to claim 26. Thorstensen-Woll et al. (US20150225116) discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container containing an upper laminate forming a pull-tab bonded to a lower laminate capable of being sealed to a container's mouth or opening in abstract, Fig 3-4), the tabbed sealing member comprising: 
a lower laminate comprising of a bottom adhesive sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. lower laminate 14 in Fig 4, Par. 34. The lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47), Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7.); at least one foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer (see e.g. insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42), optionally at least one adhesive layer(see e.g. adhesive layer 110 in Fig 4), and optionally at least one non-foamed polymer layer(see e.g. non-foam polymer support layer 108 in Par. 38 and membrane layer 104 in Fig 4 can comprise polymer layer, wherein the membrane layer maybe a layer configured to provide barrier characteristics to the seal in Par. 41); and 
an upper laminate at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate(see e.g. upper laminate 12 in Fig 4).

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

As discussed above, Thorstensen-Woll et al. discloses a lower laminate including an adhesive sealable layer, Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Since Thorstensen-Woll et al. does not explicitly discloses the adhesive sealable layer is a pressure sensitive sealable layer. Thus additionally reference Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Furthermore, Since Thorstensen-Woll et al. only discloses membrane layer 104 in Fig 4 can comprise polymer layer, since Thorstensen-Woll et al. does not explicitly discloses the membrane layer is polymer layer only. in order to teach the consisting of claim language, Van Hulle et al. is additionally cited to teach moisture or water barrier layer can also be polymer layers only in lidding materials in Par. 58, Par. 64.
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of using moisture or water barrier layer in the lidding materials, it would have been obvious for a person with ordinary skills in the art to modify the barrier layer in Thorstensen-Woll et al. in view of Straus et al., to be polymer layer only as taught by Van Hulle et al. in order to achieve desired moisture or water barrier property that is desired in lidding for container as suggested by Van Hulle et la.. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116), and further in view of Straus et al. (US5089320) and Yousif et al. (US20070007229).
As to claim 25    Thorstensen-Woll et al. (US20150225116) discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container containing an upper laminate forming a pull-tab bonded to a lower laminate capable of being sealed to a container's mouth or opening in abstract, Fig 3-4), the tabbed sealing member comprising:
a lower laminate including a bottom adhesive sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. lower laminate 14 in Fig 4, Par. 34. The lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7.);

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

a foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer (see e.g. insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42);
a non-foamed polymer layer positioned in the lower laminate above the foamed polymer layer (see e.g. non-foam polymer layer 108 in Par. 38, Fig 3-4); and
an upper laminate (see e.g. upper laminate 12 in Par. 14, Fig 3-4) at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate(see e.g. laminate 12 includes an adhesive or bonding layer 120 wherein bonds to the partial layer 124 in Par. 50. The tab stock 124 is adhered or bonded to the adhesive layer 120 on a top surface thereof, the tab 16 may also be formed without a tab stock 124 and, instead, utilize a part layer of adhesive corresponding only to the bond area 30 in Par. 50).
As discussed above, Thorstensen-Woll et al. implicitly discloses a lower laminate including a bottom adhesive sealable layer. Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Since Thorstensen-Woll et al. does not explicitly discloses the adhesive sealable layer is a pressure sensitive sealable layer. Thus additionally reference Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Thorstensen-Woll et al. in view of Straus et al. discloses insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42. Thorstensen-Woll et al. in view of Straus et al. discloses the foamed polymer layer maybe about 1 to about 5 mils thick in Par. 42
Thorstensen-Woll et al. in view of Straus et al. does not the foamed polymer layer can be polystyrene. 
Yousif et al. (US20070007229) disclose the foam layer for a cap seal of a container can be polystyrene foam, PVC foam, polyolefin/polyethylene foam and etc. (see e.g. Par. 69). Yousif et al. discloses foam layer for cap seal application can have thickness in the range of 1mil to 12 mils (see e.g. in Par. 80). Yousif also discloses the liner sheet comprising foamed polypropylene can have thickness in the range of about 15 to 60 mils (see e.g. Par. 70), and the thickness of the container seal is selected based on the clearance between the upper inside surface of the closure and the finish of a complementary container (see e.g. par. 87). Preferably, the thickness of the container seal is selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight seal (see e.g. Par. 87).
Both Thorstensen-Woll et al. in view of Straus et al., and Yousif et al. are analogous in the field of using foamed polyolefin for the cap seal of a container, it would have been obvious for a person with ordinary skills in the art to replace the foamed polyolefin layer in Thorstensen-Woll et al. in view of Straus et al. to polystyrene foam as taught by Yousif et al. since polystyrene foam is preferably used as polyolefin foam in the lidding materials. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112 rejection over claim 26 has been withdrawn. Per appellant, claim 26 has been cancelled rendering the rejection moot. 

(2) Response to Argument
Appellant listed the Summary of Claimed Subject Matter in pages 4-7, and Grounds of Rejection to be reviewed on Appeal on pages 8-9. 
VII. ARGUMENT
In Page 10, Appellant respectfully disagrees with the Examiner's rejections and requests reversal thereof. The Examiner's rejections are improper as the references fail to disclose or suggest the features found in the claims, are not properly combinable, and/ or the references teach away from the claimed combinations of features, which the Examiner has ignored. Further, the Examiner mischaracterizes the references to read in inferences that are not taught, impermissibly relies on conclusory statements that lack a rational basis to justify the rejections, and ignores substantial evidence that support the disconnect between the references' actual teachings and the assertions made.
A. The Pending Application in page 10-12
B. The Cited References in page 12
Appellant will address several deficiencies of the Office Action with respect to the claims. To address these deficiencies, Appellant may comment on certain references or certain statements of the Office Action individually prior to discussion on the combination of references. Appellant appreciates that the obviousness rejections are based on a combination of references. However, to fully understand the context of the failures and deficiencies of the rejection as a whole, Appellant initially discusses the references individually as a predicate to showing the claims would have been unobvious over the combination of references. This approach is not to be taken that Appellant is treating any reference in the rejection individually nor as failing to acknowledge the combination of references identified by the Examiner.
1. US 2015/0225116 Al (TW '116)
Appellant argues TW '116 is the primary reference used in many of the obviousness rejections. TW '116 relates to tabbed sealing members used to heat seal containers. The tabbed sealing members in TW '116 include various layers in the laminated heat seal structure. 
Appellant argues TW '116 mentions at paragraph [0006] the use of pressure sensitive adhesives in prior structures to secure the tab to metal foil as an internal adhesive to the overall structure. However, when discussing the lower/bottom sealing layer for sealing to a container, TW '116 exclusively describes the use of heat seals, such as heat seal layer 100. When describing the heat seal layer used therein, TW '116 notes in paragraph [0039] that "the lower sealant or heat seal layer 100 may be composed of any material suitable for bonding to the rim of a container, such as but not limited to induction, conduction, or direct bonding methods." (Emphasis added). In other words, TW '116 specifically requires a heat seal as the bottom sealing layer and that heat seal may be installed in various manners, such as induction, conduction, or direct bonding. While TW '116 notes that pressure sensitive adhesives can be used as internal adhesives or tie layers (noted above), the reference specifically recites that the bottom sealing layer is a heat seal layer.
Examiner respectfully disagrees: 
Primary reference TW 116 (Thorstensen-Woll et al. (US20150225116)) discloses a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The only difference between TW 116 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. Appellant argues the instant application is novel because no prior art teaches using pressure sensitive seal, all prior art uses heat seal. 
Examiner respectfully disagrees: although TW 116 listed samples of using heat seal as the lower bottom sealing layer, and uses pressure sensitive adhesive in the middle layers of the laminate structure of the tab seal, TW 116 also disclose other possible lower sealing layer other than heat seal layer, in another word, TW 116 does not restrict the lower sealing layer to be heat seal layer only. 
In more detail: 
TW 116 discloses the lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). So the sealant layer 100 is also any type of adhesive layer. Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate (Par. 39 and Fig 3-4) since layer 100 provides sealing property. 
Suitable adhesive or sealant is not limited but to any suitable materials including ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Plus pressure sensitive adhesive is the most commonly known adhesive. Nowhere in Thorstensen-Woll et al. (US20150225116) teaches away from or prohibits using pressure sensitive adhesive. Thus it would have been obvious for a person with ordinary skill in the art to apply pressure sensitive adhesive as the lower sealant layer 100 that will bond directly to the rib of a container;

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

However since Thorstensen-Woll et al. (US20150225116) does not explicitly teach the adhesive sealant layer can be pressure sensitive adhesive sealant layer, Straus et al. is introduced in the office action to discuss why a pressure sensitive adhesive sealant is desired in food packaging industry. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. (US20150225116) and Straus et al. are analogous in the field of sealed food packaging, therefore it would have been obvious for a person with ordinary skill in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. (US20150225116) to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeatedly resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Furthermore, as in some food packing bottles, the content cannot be consumed within a short period of time, and a consumer would like to keep the food content to be fresh as long as possible. Thus, it is reasonable to keep the food content in the bottle sealed every time after use. On top of that, a pressure sensitive seal only requires pressure to be applied at sealing, and the heat sealing layer needs heat to be applied, thus pressure sensitive sealable layer would increase the robust of the manufacture, reduce the manufacture cost while avoiding heating plastic food packaging component and increase the food safety. 
Last but not least, the appellant argues the EVA in TW116 is heat seal, and Van Hulle et al. also discloses EVA is heat seal. However the EVA in instant application can be pressure sensitive adhesive layer only. Examiner respectfully disagrees. 
Thorstensen-Woll et al. (US20150225116) discloses suitable adhesive or sealant is not limited but to any suitable materials including ethylene vinyl acetate (see e.g. Par. 39, Par. 47). 
Van Hulle discloses lidding component for container can have a sealant layer (e.g., sealant layer of ethylene vinyl acetate (EVA) in par. 14), wherein the cap and lidding arrangement can be seal/resealed and designed to have a screw on mechanism (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer(see e.g. Par. 3). 
Both Thorstensen-Woll et al. and Van Hulle teaches the sealable layer can comprise ethylene-vinyl acetate. Therefore, the claim limitation is met. 
The appellant’s amended the claim to overcome prior arts of record, and adding further the pressure sensitive sealable layer comprises coated ethylene vinyl acetate. 
First of all, Neither Thorstensen-Woll et al. nor Van Hulle teaches away from using coated EVA or specifically saying that EVA cannot be coated. 
Second of all, Straus et al. (US5089320) teaches the pressure sensitive adhesive or other tacky adhesive may be applied by spray coating, or charged particle coating in line 20-25 in column 2. The sealant layer can be ethylene vinyl acetate. 
Since Thorstensen-Woll et al. in view of Straus et al. Van Hulle teaches a pressure sensitive coated sealant layer such as EVA, the claim limitation is met. 
For the above reason, Appellant’s argument is not persuasive. 


2. US 2014/0061197 Al (TW '197)
Appellant argues TW '197 is the other primary reference used in the remaining obviousness rejections. Similar to TW '116, TW '197 also relates to tabbed sealing members used to heat seal containers. The tabbed sealing members in TW '197 include various layers in the laminated heat seal structure. Similar to TW '116, TW '197 mentions at paragraph [0005] the use of pressure sensitive adhesives in prior structures to secure the tab to metal foil as an internal adhesive of the overall structure. However, when discussing the lower /bottom sealing layer for sealing to a container, TW '197 exclusively describes the use of a heat seal, such as heat seal layers 132 and 232. At no point does TW '197 disclose or suggest the use of other types of sealant layers for the lowermost sealant layer. All of the sealant layers described in TW '197 specifically require heat for activation and sealing
Examiner respectfully disagrees:
Similarly like TW 116, TW 197 discloses a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The only difference between TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. Although TW 197 listed samples of using heat seal as the lower bottom sealing layer, TW 197 does not restrict the lower sealing layer to be heat seal layer only. 
Straus et al. (US5089320) also cured the deficiency by teaching it is sometimes desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).
For the above reason, Appellant’s argument is not persuasive. 

3. US 5,089,320 A (Straus et al.)  
Appellant argues Straus et al. relates to form fill type bags whereby a film material is formed into a tube shape, with the film material forming a bag to retain the contents. Such form fill bags are completely unrelated to and non-analogous to the tabbed sealing members in TW '116 and TW '197. The top of the bag in Straus et al. includes an adhesive whereby the film/ adhesive is adhered to itself, not to a rim of a container. Such bags may best be understood as cereal bags, potato chip bags, and other snack food bags. 
The structure in Straus et al. is not a multi-layer laminate, does not have polymer foams and polymer films used in combination, and also does not have a tab formed by an upper laminate portion. The polymer film/bag formed in Straus et al. is not used to seal to a separate container, but instead the polymer film seals to itself. Such a sealing functionality is entirely different from tabbed sealing members for sealing to a rim of a container. Moreover, the teaching in Straus et al. requires the film adhering to itself, such that the use of the adhesives therein are more akin to an internal adhesives and tie layers, not a bottom adhesive for sealing to rim of a container. To the extent that Straus et al. is cited to show that pressure sensitive adhesives exist, the reference otherwise fails to provide any rationale for use as a bottom sealable layer in a tabbed sealing member containing a foam layer. 
The structure and function of the disclosure found in Straus et al. are completely unrelated and non-analogous to the present application. One skilled in the art simply would not look to Straus et al. as proposed by the Examiner as Straus et al. is not relevant to tabbed sealing members or the functionality and structure used therein.
Examiner respectfully disagrees:
Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The only difference between TW116, TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. 
Thus secondary reference Straus et al. is brought in not to teach the tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, but to be brought in to teach the missing claim limitation of pressure sensitive sealing layer. 
TW116, TW 197 each teach a food packaging sealable container, such as bottle. Straus et al. teaches a food packaging sealable container, such as a bag. Thus both TW116, TW 197, and Straus et al. are analogous arts and are properly combinable. 
TW116, TW 197 each disclose sealing layer to a lower part of the food container, which is bottle rim. Straus et al. also discloses sealing layer to separate part of the packaging bag, wherein the pressure sensitive adhesive detach/attached to. Thus all the prior arts teach internal different parts of the food packages. 
For the above reason, Appellant’s argument is not persuasive. 

4. US 201Z,0111758 Al (Lo)
Appellant argues Lo relates to tabbed closure laminates for sealing to a container. The closure members in Lo all rely on lower heat seals for securing to the containers. In fact, Lo specifically describes the closure laminates as including an induction heatable metal layer for providing heat to the heat seal. The structure in Lo also includes an expanded polyethylene foam in the lower laminate, as represented by EPE 3 in FIGS. 8-10. 
While Lo also discusses embossing surfaces of the tab portion of the upper laminate in FIGS. 8 and 9, the upper laminate is exclusively polymer film, such as polyethylene terephthalate, PET 1 and 2. The upper laminate in Lo does not include polymer foam, as Lo wants the embossed portion to not stick to the softer polymer foam, such as EPE 3, found in the overall structure. See, for example, the Abstract and paragraph [0009] in Lo. In other words, Lo describes the upper laminate as only being polymer film so as to avoid sticking to polymer foam layers in the laminate.
Examiner respectfully disagrees:
Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
So Lo is not introduced to teach any layers within the laminate, but to teach the embossing claim limitation. 

    PNG
    media_image3.png
    526
    639
    media_image3.png
    Greyscale

In addition, Lo also discloses a foam layer within the sealable bottle tab. 
Thus Appellant’s argument is not persuasive. 

5. US 2007/0007229 Al (Yousif)
Appellant argues Yousif relates to two-piece container seals whereby an upper portion of the two-piece seal remains in a cap and the lower portion of the two-piece seal remains adhered to the container until a user specifically removes the lower portion. Yousif discloses the use of a heat­sealable sealing surface, as found in paragraphs [0017] and [0055] and shown as heat-sealable polymer 156. The structure in Yousif is configured such that the upper portion (liner sheet 159) will remain in the cap and be used to help form a gasket between the rim of the container and cap when the cap is reapplied after removal of the lower portion (such as sealant sheet 157). The upper and lower portions separate by breaking frangible spot welds 164. Such functionality is shown in FIG. 6 of Yousif.
The liner sheet 159 in Yousif can include polystyrene foam, but this does not form part of the lower laminate, such as sealant sheet 157. Yousif does not disclose the use of pressure sensitive adhesives for the lowermost sealing layer. Instead, as shown above in FIG. 6, Yousif discloses a heat-sealable polymer film 156.
Examiner respectfully disagrees:
Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The only difference between TW116, TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. 
Thus secondary reference Straus et al. is brought in not to teach the tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, but to be brought in to teach the missing claim limitation of pressure sensitive sealing layer. 
Yousif is not brought in to teach the pressure sensitive seal, but to teach the claim limitation of claim 3-5 and 13-15. 
For the above reason, Appellant’s argument is not persuasive. 


6. US 2004/0043165 Al (Van Hulle et al.)
Appellant argues Van Hulle et al. relates to lidding components for containers. As described in the Abstract of Van Hulle et al., "the lidding material is a laminate comprising thermoplastic film, metallic foil film, a thermoplastic gasket, a breakaway adhesive layer, and a sealant film." Similar to the two-piece configuration of Yousif, described above, Van Hulle et al. configures the layers such that an upper portion breaks away from a lower portion resulting in the upper portion remaining in the cap. The lowermost sealant layer in Van Hulle et al. is a heat sealable layer requiring an induction heating process to seal the lidding component to the container. See, for example, paragraphs [0010], [0012], and [0028]. 
The "breakaway adhesive layer" in Van Hulle et al. can be a pressure sensitive adhesive material. In other words, the "breakaway adhesive layer" is an internal adhesive layer between two other layers or films and is not used to seal the lidding material to the container. Further, this material is specifically chosen and configured such that when the lidding components are subjected to heat during an induction sealing process, the "breakaway adhesive" will release at least one of the layers. More specifically, Van Hulle et al. states in paragraph [0065], "such an adhesive separates from the adjacent layer of thermoplastic film material when subjected to the application of heat during the induction sealing process step." In other words, the adhesive does adhere two internal layers and otherwise functions as an internal rupture point in the overall structure.
Examiner respectfully disagrees:
Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The only difference between TW116, TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. 
Thus secondary reference Straus et al. is brought in not to teach the tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, but to be brought in to teach the missing claim limitation of pressure sensitive sealing layer. 
Van Hulle is brought in to teach the claim limitation of claim 21, 23-24, 26, not to each claim 1. 
For the above reason, Appellant’s argument is not persuasive. 

C. Group I- Claims 1-5, 11-15, and 22 are Patentable Over the Cited Art
Appellant argues The Examiner's rejections of independent claims 1 and 11, as well as their dependent claims, should be reversed because the cited references fail to disclose or suggest a tabbed sealing member, or laminate forming the tabbed sealing member, that has a lower laminate that includes a bottom pressure sensitive sealable layer for sealing the tabbed sealing member to a container rim. Further, the cited references fail to disclose such a bottom pressure sensitive sealing member in combination with other features found in the claims, such as a foamed polymer layer in the lower laminate above the pressure sensitive sealable layer and a non­foamed polymer layer positioned in the lower laminate above the foamed polymer layer. Quite simply, at no point in the Examiner's approximately 50 pages of discussion in the Final Action, does the Examiner actually identify any reference that teaches, suggests, or otherwise describes a bottom pressure sensitive sealable layer for sealing a tabbed sealing member to a container rim.
The rejection of independent claims 1 and 11 is based upon TW '116 as the primary reference in combination with Straus et al. The dependent claims are rejected over this combination with other secondary references. None of the cited references disclose using a pressure sensitive sealable layer as a bottom layer that is used to seal the tabbed sealing member to a container rim. While TW '116 may note the use of pressure sensitive adhesives in the internal structure of a sealing member, those adhesives are not used to seal the overall structure to a rim of a container, but instead are used to adhere internal layers of the laminated structures. The Examiner alleges on page 10 of the Office Action that TW '116 "implicitly discloses a lower laminate including a bottom pressure sensitive sealable layer." However, the Examiner's reliance on Straus et al. with TW '116 illustrates (and implicitly acknowledges) that TW '116 fails to disclose or suggest a bottom pressure sensitive sealing layer for sealing to the rim.
Examiner respectfully disagrees:

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The sealing member 100 in primary references TW116, TW 197 are part of the lower layer laminate which is in direct touch of the bottle rim. 
The only difference between TW116, TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. 
Thus secondary reference Straus et al. is brought in not to teach the tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, but to be brought in to teach the missing claim limitation of pressure sensitive sealing layer. 
For the above reason, Appellant’s argument is not persuasive. 

Appellant argues TW '116 Uses a Heat Seal for the Bottom Seal
Examiner respectfully disagree: 
Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The sealing member 100 in primary references TW116, TW 197 are part of the lower layer laminate which is in direct touch of the bottle rim. 
The only difference between TW116, TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. 
Although TW 116 listed samples of using heat seal as the lower bottom sealing layer, and uses pressure sensitive adhesive in the middle layers of the laminate structure of the tab seal, TW 116 also disclose other possible lower sealing layer other than heat seal layer, in another words, does not restrict the lower sealing layer to be heat seal layer only. 

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

In more detail: 
TW 116 discloses the lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). So the sealant layer 100 is also any type of adhesive layer. Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate (Par. 39 and Fig 3-4) since layer 100 provides sealing property. Direct bonding, a person with ordinary skills in the art would understand this as the lower sealing layer is in direct touch with the bottle rim without any intermediate bonding medium. Thus pressure sensitive adhesive can be a direct bonding method. 
Suitable adhesive or sealant is not limited but to any suitable materials including ethylene vinyl acetate (see e.g. Par. 39, Par. 47), by comparison, the instant application also discloses the pressure sensitive adhesive can be ethylene vinyl acetate or EVA in Par. 21. Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Plus pressure sensitive adhesive is the most commonly known adhesive. Nowhere in Thorstensen-Woll et al. (US20150225116) teaches away from or prohibits using pressure sensitive adhesive. Thus it would have been obvious for a person with ordinary skill in the art to apply pressure sensitive adhesive as the lower sealant layer 100 that will bond directly to the rib of a container;

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

However since Thorstensen-Woll et al. (US20150225116) does not explicitly teach the adhesive sealant layer can be pressure sensitive adhesive sealant layer, Straus et al. is introduced in the office action to discuss why a pressure sensitive adhesive sealant is desired in food packaging industry. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. (US20150225116) and Straus et al. are analogous in the field of sealed food packaging, it would have been obvious for a person with ordinary skill in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. (US20150225116) to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeatedly resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Furthermore, as in some food packing bottles, the content cannot be consumed within a short period of time, and a consumer would like to keep the food content to be fresh as long as possible. Thus, it is reasonable to keep the food content in the bottle sealed every time after use. On top of that, a pressure sensitive seal only requires pressure to be applied at sealing, and the heat sealing layer needs heat to be applied, thus pressure sensitive sealable layer would increase the robust of the manufacture, reduce the manufacture cost while avoiding heating plastic food packaging component and increase the food safety. 
TW116, TW 197 discloses sealing layer to a lower part of the food container, which is the bottle rim. Straus et al. also discloses sealing layer to separate part of the packaging bag, wherein the pressure sensitive adhesive detaches/attaches to. Thus, all the prior arts teach internal different parts of the food packages. 
For the above reason, Appellant’s argument is not persuasive. 

2. Appellant argues Straus et al. Discloses Form Fill Packaging, is Non-Analogous, and Provides for an Internal Pressure Sensitive Layer
Examiner respectfully disagree: 

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The sealing member 100 in primary references TW116, TW 197 are part of the lower layer laminate which is in direct touch of the bottle rim. 
The only difference between TW116, TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. 
Thus secondary reference Straus et al. is brought in not to teach the tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, but to be brought in to teach the missing claim limitation of pressure sensitive sealing layer. 
Straus et al. (US5089320) disclose it is sometimes desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. (US20150225116) and Straus et al. are analogous in the field of sealed food packaging, therefore, it would have been obvious for a person with ordinary skill in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. (US20150225116) to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Furthermore, as in some food packing bottles, the content cannot be consumed within a short period of time, and a consumer would like to keep the food content to be fresh as long as possible. Thus, it is reasonable to keep the food content in the bottle sealed every time after use. On top of that, a pressure sensitive seal only requires pressure to be applied at sealing, and the heat sealing layer needs heat to be applied, thus pressure sensitive sealable layer would increase the robust of the manufacture, reduce the manufacture cost while avoiding heating plastic food packaging component and increase the food safety. 
TW116, TW 197 disclose sealing layer to a lower part of the food container, which is bottle rim. Straus et al. also discloses sealing layer to separate part of the packaging bag, wherein the pressure sensitive adhesive detaches/attaches to. Thus, all the prior arts teach internal different parts of the food packages. 
For the above reason, Appellant’s argument is not persuasive. 

3. Appellant argues the Rationale for Combination is Contrary to the Intended Purpose of TW '116
Examiner respectfully disagree: 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
The sealing member 100 in primary references TW116, TW 197 are part of the lower layer laminate which is in direct touch of the bottle rim. 
The only difference between TW116, TW 197 and instant application is the type of lowest sealing layer that is in direct touch of the bottom rim. 
Thus secondary reference Straus et al. is brought in not to teach the tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, but to be brought in to teach the missing claim limitation of pressure sensitive sealing layer. 
Straus et al. (US5089320) disclose it is sometimes desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. (US20150225116) and Straus et al. are analogous in the field of sealed food packaging, therefore, it would have been obvious for a person with ordinary skill in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. (US20150225116) to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Furthermore, as in some food packing bottles, the content cannot be consumed within a short period of time, and a consumer would like to keep the food content to be fresh as long as possible. Thus, it is reasonable to keep the food content in the bottle sealed every time after use. On top of that, a pressure sensitive seal only requires pressure to be applied at sealing, and the heat sealing layer needs heat to be applied, thus pressure sensitive sealable layer would increase the robust of the manufacture, reduce the manufacture cost while avoiding heating plastic food packaging component and increase the food safety. 
TW116, TW 197 discloses sealing layer to a lower part of the food container, which is bottle rim. Straus et al. also discloses sealing layer to separate part of the packaging bag, wherein the pressure sensitive adhesive detaches/attaches. Thus, all the prior arts teach internal different parts of the food packages. 
For the above reason, Appellant’s argument is not persuasive. 

4. Appellant argues the Remaining Secondary References are also Deficient
Examiner respectfully disagree: 
As discussed above, all the other secondary references including Lo and Yousif are brought in to teach all the corresponding dependent claims, not to teach claim 1 since TW116 in view of Straus et al. already teaches claim 1. 
For the above reason, Appellant’s argument is not persuasive. 

D. Group II - Claim 21 is Patentable Over the Cited Art
Appellant argues Claim 21 depends from claim 1 and further recites that the pressure sensitive sealable layer is activated to seal to the rim of the container when a cap is screwed on to the container. The Examiner alleges this claim is obvious over TW '116, Straus et al., and Van Hulle et al. 
TW '116 specifically requires the use of a heat seal layer for the bottom sealable layer such that it is activated during an induction or conduction heating process, after installation of the cap. Van Hulle et al. similarly discusses a heat seal that is activated during a heat sealing process. The Examiner alleges that the screw on mechanism from Van Hulle et al. would be combined with TW '116 and Straus et al. As noted above, the combination of TW '116 and Straus et al. fails to disclose the bottom pressure sealable layer and otherwise the references are not properly combinable. Assuming arguendo that the references are combinable and Van Hulle et al. was also combined, Van Hulle et al. specifically teaches that the heat seal is activated in a heating process, not when a cap is screwed onto the container. At best, if Straus et al. were combined with TW '116, the result would be an internal pressure sensitive layer between two polymer layers in the laminate. However, none of the cited references disclose or suggest a combination of features whereby a bottom pressure sensitive sealable layer is activated to seal to the rim of the container when a cap is screwed on to the container.
Examiner respectfully disagrees:
Van Hulle further discloses lidding component for container can have a sealant layer (e.g., sealant layer of ethylene vinyl acetate (EVA) in par. 14), by comparison, the instant application also discloses the pressure sensitive adhesive can be ethylene vinyl acetate or EVA in Par. 21), wherein the cap and lidding arrangement can be seal/resealed and designed to have a screw on mechanism (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer(see e.g. Par. 3)
 As discussed above, TW116 in view of Straus et al. teaches the pressure sensitive seal. It is obvious for a person with ordinary skill in the art to know that pressure sensitive sealable layer is activated by pressure. Result of screwing is applying pressure on the tab seal. Van Hulle discloses the cap portion 30 and main body portion 25 each are designed so as to fit together to provide an acceptably screw on type tight mechanical seal, while being capable of being separated with relative ease under conditions of normal, intended use in Par. 20. 

    PNG
    media_image5.png
    588
    516
    media_image5.png
    Greyscale

For the above reason, Appellant’s argument is not persuasive. 

E. Group III - Claim 23 is Patentable Over the Cited Art
Claim 23 depends from claim 1 and further recites that the foamed polymer is bonded on a first side to the pressure sensitive sealable layer and on an opposite side to the non-foamed polymer layer with the upper laminate being bonded to the non-foamed polymer layer to form the gripping tab. The Examiner alleges this claim is obvious over TW '116, Straus et al., and Van Hulle et al.
Even assuming arguendo that the references are combined, the resulting structure would fail to have the claimed combination and configuration of layers. One form of the claimed configuration of layers is shown below in FIG. 4 from the present application. In the above figure, polymer foam layer 134 has a pressure sensitive sealable layer 132 bonded to one side of the foam, and top layer 130, which can be a polymer film layer, to the other side. The top polymer film layer 130 is then bonded to the upper laminate 118, such as shown by partial bond 158. The Examiner alleges the claimed structure is shown in FIG. 4 from TW '116, illustrated below.
As shown in the above figure from TW '116, foamed polymer layer 106 is bonded on a lower side to membrane layer 104, which is an induction heating layer for the bottom heat seal 100. Between the foamed polymer layer 106 and heat seal layer 100, there are at least two layers, including membrane layer 104 and film support layer 102, as well as multiple adhesive layers. Therefore, TW '116 cannot be construed to be bonded on a first side to the heat seal layer 100, which still is not a bottom pressure sensitive sealable layer as found in the claims. Straus et al. fails to disclose or suggest any foamed layers, let alone the claimed configuration. Van Hulle et al. discloses embodiments including foamed polymers, but none of the configurations have a foamed polymer bonded to a lower heat seal layer (again Van Hulle et al. exclusively discloses a lower heat seal) with an opposite side bonded to a non-foamed polymer layer.
Examiner respectfully disagrees:

    PNG
    media_image2.png
    397
    546
    media_image2.png
    Greyscale

TW116. in view of Straus et al. discloses the tabbed sealing member of claim 1 wherein the foamed polymer is bonded on a first side to the pressure sensitive sealable layer(see e.g. TW116 discloses 106 is bonded to adhesive layer 100 on the side facing down in Fig 4 and on an opposite side to the non-foamed polymer layer (see e.g. nonfoamed polymer layer 108 is bonded to the foam layer 106 on the upper side in Fig 4), the upper laminate being bonded to the non-foamed polymer layer to form the gripping tab (see e.g. upper laminate 12 bonded to non-foamed polymer layer 108 to form the gripping tab of 16 in Fig 4))
The claim required foamed polymer is bonded on a first side to the pressure sensitive sealable layer, but does not require no intermediate layer in between pressure sensitive sealable layer and the foamed polymer layer. Thus TW 116 alone teaches the spatial relationship between pressure sensitive sealable layer and foamed polymer layer. 
For the above reason, appellant’s argument is not persuasive. 

F. Group IV - Claims 6, 8-10, 16, 18-20 are Patentable Over the Cited Art
Appellant argues The Examiner' s rejections of independent claims 6 and 16, as well as their dependent claims should be reversed because the cited references fail to disclose or suggest a tabbed sealing member, or laminate forming the tabbed sealing member, that has a lower laminate that includes a bottom pressure sensitive sealable layer for sealing the tabbed sealing member to a container rim. Further, the cited references fail to disclose such a bottom pressure sensitive sealing member in combination with other features found in the claims, such as a foamed polymer layer in the upper laminate above the pressure sensitive sealable layer and a non­foamed polymer layer positioned in the upper laminate between the foamed polymer layer and the lower laminate.
Appellant argues the Examiner Admits TW '197 Fails to Disclose a Bottom Pressure Sensitive Sealable Layer
Appellant argues TW '197 is similar to TW '116 in that it is directed to tabbed sealing members having a heat seal as the bottom sealant for securing to a container. At no point does TW '197 disclose or suggest a pressure sensitive adhesive as the bottom sealant layer. The most TW '197 discusses the use of pressure sensitive adhesives is in paragraphs [0005] and [0006] of the Background section. There, TW '197 discusses that pressure sensitive adhesives have been used to secure the top tab to the lower laminate. In other words, TW '197 discusses the use of pressure sensitive adhesives as internal adhesives or tie layers between various polymer layers in the laminate. As such, TW '197 includes similar structures as in TW '116 and also fails to disclose or suggest the bottom pressure sensitive sealable layer for sealing the tabbed sealing member to a container rim. In fact, the Examiner explicitly acknowledges on 
page 17 of the Office Action that TW '197 fails to disclose that the heat sealable layer therein can be a pressure sensitive sealable layer.
Examiner respectfully disagrees:
Please see response in pages 36-39, 49-53. Analogously TW 197 also does not restrict the bottom sealing layer to be heat sealing layer only. Thus, the same reasoning on pages 36-39 applies. 
Appellant’s argument is not persuasive. 

2. Appellant argues Straus et al. discloses Form Fill Packaging, is Non-Analogous, provides for an Internal Pressure Sensitive Layer and Includes No Rationale for the Proposed Combination
Examiner respectfully disagrees:
Please see response in pages 54-58.

3. Appellant argues The Remaining Secondary References are also Deficient
Examiner respectfully disagrees:
Please see response in pages 58.

G. Group V - Appellant argues Claims 7 and 17 are Patentable Over the Cited Art
Examiner respectfully disagrees:
Primary references TW116, TW 197 already disclose a tabbed sealing member for sealing to a rim of a container as well as laminated structures used for forming such tabbed sealing members, just like the instant application. 
So Lo is not introduced to teach any layers within the laminate, but to teaches the embossing claim limitation. So appellant’s comparison of Lo’s layer structure and instant application layer structure is not relevant to the current office action. 

    PNG
    media_image3.png
    526
    639
    media_image3.png
    Greyscale

Thus appellant’s argument is not persuasive. 

H. Group VI - Appellant argues Claim 25 is Patentable Over the Cited Art
Appellant argues Claim 25 further recites that the foamed layer in the lower laminate above the pressure sensitive sealable layer is polystyrene. The Examiner admits on page 33 of the Office Action that TW '116 and Straus et al. fail to disclose or suggest such features. To overcome this deficiency, the Examiner looks to Yousif. However, Yousif discloses a different use and configuration for the polystyrene foam used therein. More specifically, Yousif discloses in paragraph [0069] that the liner sheet includes compressible materials such as polystyrene foams. This liner sheet, such as shown in FIG. 6 of Yousif at reference number 159, separates from the actual sealing member, as shown by sealant sheet 157, which remains bonded to the container when the cap is removed. As discussed above, two piece tabbed sealing members include a liner portion, similar to liner sheet 159 in Yousif, as well as a seal that remains on the container, such as sealant sheet 157.
The polystyrene foam in Yousif is not in the lower laminate, as required in claim 25. Instead, the polystyrene foam is positioned in the liner sheet 159, which separates from the seal. There is nothing in Yousif which discloses or suggests using polystyrene foam as a foamed polymer layer positioned in a lower laminate above a pressure sensitive adhesive, as recited in claim 25.
Examiner respectfully disagrees:
Thorstensen-Woll et al. in view of Straus et al. does not the foamed polymer layer can be polystyrene. Thus Yousif is not relied upon to teach the location of the foamed polymer layer within the laminate, Yousif is only cited to teach the composition of the foamed polymer layer that is located within TW116 in view of Straus et al.
Yousif et al. (US20070007229) disclose the foam layer for a cap seal of a container can be polystyrene foam, PVC foam, polyolefin/polyethylene foam and etc. (see e.g. Par. 69). Yousif et al. discloses foam layer for cap seal application can have thickness in the range of 1mil to 12 mils (see e.g. in Par. 80). Yousif also discloses the liner sheet comprising foamed polypropylene can have thickness in the range of about 15 to 60 mils (see e.g. Par. 70), and the thickness of the container seal is selected based on the clearance between the upper inside surface of the closure and the finish of a complementary container (see e.g. par. 87). Preferably, the thickness of the container seal is selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish where such compression aids in forming a fluid and/or air-tight seal (see e.g. Par. 87).
Both Thorstensen-Woll et al. in view of Straus et al., and Yousif et al. are analogous in the field of using foamed polyolefin for the cap seal of a container, therefore, it would have been obvious for a person with ordinary skill in the art to replace the foamed polyolefin layer in Thorstensen-Woll et al. in view of Straus et al. to polystyrene foam as taught by Yousif et al. since polystyrene foam is preferably used as polyolefin foam in the lidding materials. 
Thus appellant’s argument is not persuasive. 

I. Group VII - Appellant argues Double Patenting Rejection of Claims 1 and 11 Should be Reversed
Examiner respectfully disagrees:
Please see Examiner response to the argument of rejection of claim 1 and 11. 

J. Group VIII - Appellant argues Double Patenting Rejection of Claims 6 and 16 Should be Reversed 
Examiner respectfully disagrees:
Please see Examiner response to the argument of rejection of claim 6 and 16. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONG GUO/Primary Examiner, Art Unit 1783    
                                                                                                                                                                                                    Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.